DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 3/22/2021.
The amendments filed on 3/22/2021 have been entered. Accordingly, claims 1-16, 35-39, 46, 47, 49-52 and 54-73 remain pending. Claims 63-70 have been newly added. Claims 17-34, 40-45, 48 and 53 have been cancelled.
The objection to claims 1 and 46 because of the informalities have been withdrawn in light of the applicant’s amendments to the claims.

Claim Objections
Claim 46 objected to because of the following informalities:
Claim 46 in the newly amended section recites the limitation of “wherein respective ones of the plurality of filters may be moved in front of the image sensor to select the wavelength of the filtered optical signals” which should rather recite -- wherein respective ones of the plurality of filters configured to be moved in front of the image sensor to select the wavelength of the filtered optical signals – since in an interpretation the limitation of “may be” construed as not a required feature.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9, 13-16, 35-39, 56, 61, 62, 66, 69, 70-73 46-47, 49-52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyden et al (2008/0058795), (hereinafter “Boyden”) in view of Panasyuk (US20070024946, 2007-02-01), (hereinafter “Panasyuk”).

With respect to claim 1, Boyden teaches a system for acquiring data regarding a wound in tissue (“apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions” [0042]), comprising: 

a spectral filtering mechanism configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to bacterial autofluorescence and/or bacterial fluorescence (“Spectral imaging … accomplished, for example, using rotating interference filters, the Fabry-Perot interferometer, liquid crystal tunable filters (LCTF)” [0192]); 
a thermal sensor configured to detect thermal information regarding the wound (“sensors may include, but are not limited to, electromagnetic energy detectors 121 [e.g. optical energy such as near IR, UV, visual],…temperature sensors 128, and/or electrical sensors 129. One or more sensors may be configured to measure various parameters” [0083]; “apparatus 100 and/or 500 and/or devices 200, 300, and/or 400 may be configured to detect a condition of interest including, but not limited to, a temperature” [0090], also see [0117], [0131], [0141]); 
a processor (“The control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor.” [0094]) configured to receive the detected, filtered signals (“The electromagnetic energy 2029 emitted from the optical energy source 2024 may pass through a filter 2025 that allows for emission of specific wavelengths appropriate for inducing autofluorescence of pathogens” [0236]) and to identify a fluorescent signature of bacteria in the wound based at least in part on the detected filtered signal pathogens may be detected at the site of incision based on autofluorescence induced, for example, by electromagnetic energy. Naturally occurring autofluorescence in bacteria, for example, is derived from biomolecules containing fluorophores, such as porphyrins, amino acids tryptophan, tyrosine, and phenylalanine, and the coenzymes NADP, NADPH, and flavins” [0149]; “Autofluorescence of endogenous porphyrins may also be used to detect bacteria… Bacteria may also be detected using fluorescence lifetimes measured at 430, 487, and 514 nm after selective excitation at 340, 405, and 430 nm” [0151]; “Pathogens may include bacteria, fungi and/or viruses. The device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens and in real time automatically” [0176]).
Boyden, in another embodiment teaches an optical sensor configured to detect the filtered signals for cancerous tissue (“Embodiments of one or more apparatus 100 and/or 500 and/or devices 200, 300, and/or 400 may be configured for use in one or more lesions, lumens, and/or internal locations of an organism. In illustrative embodiments, one or more apparatus 100, in part or in whole, is optionally a handheld device configured for detecting and ablating microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions” [0042]; “The reflected light from the potentially cancerous pigmented tissue is collected at specific wavelengths. A microprocessor may be used to generate a profile of emission intensity across the electromagnetic energy spectrum” [0192]).  


However, in the same field of endeavor, Panasyuk teaches hyperspectral imaging system which demonstrates changes in tissue oxygen delivery, extraction and saturation for performing real-time or near real-time assessment and monitoring of hemorrhagic, hypovolemic, cardiogenic, neurogenic, septic or burn shock (abst). The spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter (LCTF) and fitted to the front of the camera lens [0015]. Acousto-optic tunable filter (AOTF) is fitted between the lens and the camera or in front of the lens. Wavelength selection occurs by changing the frequency of the acoustical wave via computer controlled driver. Depending on the desired optical design, an additional lens can be used between the camera and AOTF [0016]. The LCTF 42 is a programmable filter that sequentially provides light from selected wavelength bands with small (for example, 7-10 nm) bandwidth from the light collected from the sample [0113].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths as taught by Panasyuk because it helps to represent better tools for the early prediction of circulatory shock than measurements currently used for this purpose ([0011] of Panasyuk).



With respect to claim 13, it is a well-known expedient in the art to correlate/co-register various detected parameters, therefore, it would have been obvious to one skilled in the art to have modified Boyden et al such that the data is correlated/registered to achieve predictable results.  In the absence of any showing of criticality or unexpected results, the specific data registered would have been an obvious design choice of known parameters in the art as they relate to wounds.  
With respect to claim 14, Boyden et al as described above would analyze and present data related to a biodistribution of bacteria in and around the wound.  
With respect to claim 15, Boyden et al disclose the use of imaging sensors, wireless communication and a housing ([0044], [0062], [0075], [0083], [0094], [00102] figures 26-28).  
With respect to claim 16, Boyden et al disclose the light source mounted on the housing (figures 26-28).  
With respect to claim 35, Boyden et al disclose that the at least one excitation light source is configured to emit excitation light having a wavelength of 405 nm ± 10 nm [0063].  
With respect to claim 36, the combination noted above teaches all the limitations of the claim. Specifically, Boyden et al disclose that the spectral filtering mechanism is further configured to block the passage of optical signals having a wavelength of 405 nm ± 10 nm [0087].  The Examiner notes that the system of Boyden et al is capable of 
With respect to claim 37, the combination noted above teaches all the limitations of the claim. Specifically, Boyden et al disclose that the spectral filtering mechanism is configured to permit optical signals having a wavelength between about 500 nm and about 550 nm and/or optical signals having a wavelength between about 600 nm and about 660 nm to pass through the filtering mechanism to the optical sensor [0063].  
With respect to claim 38, Boyden et al disclose a rangefinder (determines tissue depth [0095]).  
With respect to claim 39, Boyden et al disclose the use of a light source at various wavelengths.  In the absence of any showing of criticality or unexpected results, the use of white light merely involves the selection of a known light source in medical imaging to yield predictable results.  

With respect to claim 46, Boyden et al disclose a system for acquiring data regarding a target (“apparatus and/or devices may be configured to be used externally or internally, to be handheld, intra-luminal, or ingestible, and/or to be tethered or untethered” [0013]), comprising: 
a first excitation light source positioned to uniformly illuminate a target surface with excitation light during imaging (““electromagnetic energy” may include…infrared radiation, visible light…Electromagnetic energy (or radiation) with a wavelength between approximately 400 nm and 700 nm is detected by the human eye and perceived as visible light. Optical light may also include near infrared (longer than 700 
a thermal sensor configured to detect thermal information regarding the target surface (“sensors may include, but are not limited to, electromagnetic energy detectors 121 [e.g. optical energy such as near IR, UV, visual],…temperature sensors 128, and/or electrical sensors 129. One or more sensors may be configured to measure various parameters” [0083]; “apparatus 100 and/or 500 and/or devices 200, 300, and/or 400 may be configured to detect a condition of interest including, but not limited to, a temperature” [0090], also see [0117], [0131], [0141]); and 
a portable housing configured to be held in a user's hand during fluorescent imaging (“apparatus and/or devices may be configured to be used externally or internally, to be handheld” [0013]), the housing containing: 
a filter configured to permit optical signals responsive to illumination of the target surface and having a wavelength corresponding to bacterial autofluorescence and bacterial fluorescence to pass through the filter (“Autofluorescence may be observed with a long-pass filter with a cut-off wavelength >470 nm to optimize fluorescence detection and minimize excitation light” [0203]; “An excitation-emission matrix may be generated using this information and changes in peaks and valleys of fluorescence intensity may be used to distinguish between normal and malignant tissue. Optionally, a N2 laser emitting 7 nsec pulses with a repetition rate of 10 Hz, pulse energy of 200 μJ, and filtered excitation wavelength of 337 nm may be used to distinguish between autofluorescence of normal and malignant breast tissue” [0190]; “A 
an image sensor configured to detect the filtered optical signals (“The electromagnetic energy 2029 hits the lesion 2002 resulting in emission of autofluorescence 2030. The autofluorescence 2030 is detected by a sensor 2028” [0236]; “Electromagnetic energy … pass through a filter 2025 …The autofluorescence 2030 emitted by pathogens or pathological tissue in the lesion 2002 is detected by the sensor 2028” [0238]), and
a processor (“The control circuitry 130 may include at least one of hardware, software, and firmware; in some embodiments the control circuitry may include a microprocessor.” [0094]) configured to receive the detected thermal information and the detected optical signals (“optical energy such as near IR [which IR encompasses both thermal and optical signals]” [0083]; “irradiating the surface with visible [e.g. optical] and near infrared light [e.g. temperature and/or optic]” [0160]; “blue light may be combined, for example, with an infrared light” [0164], [0090], [0117], [0131], [0141]) and to output data regarding a spatial distribution of an infection in the target surface based on the detected information and detected signals (“the electromagnetic energy may be defined 

Boyden does not specifically note the plurality of filters and plurality of filters may be moved in front of the image sensor to select the wavelength of the filtered optical signals.
However, in the same field of endeavor, Panasyuk teaches hyperspectral imaging system which demonstrates changes in tissue oxygen delivery, extraction and saturation for performing real-time or near real-time assessment and monitoring of hemorrhagic, hypovolemic, cardiogenic, neurogenic, septic or burn shock (abst). The spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with plurality of filters and plurality of filters may be moved in front of the image sensor to select the wavelength of the filtered optical signals as taught by Panasyuk because it helps to represent better tools for the early prediction of circulatory shock than measurements currently used for this purpose ([0011] of Panasyuk).
 
With respect to claim 47, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the first excitation light source is configured to emit excitation light having a wavelength of 405 nm ± 10 nm [0063].  
With respect to claim 49, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the system further comprises at least one of a power source, a heat sink, a display, and a range finder [0044].  
With respect to claim 50, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the filter is further configured to block the passage of optical signals having a wavelength of 405 nm ± 10 nm [0087].  
With respect to claim 51, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the filter is configured to permit 
With respect to claim 52, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the processor is configured to wirelessly transmit and/or receive data [044],[0062],[0074],[0075],[0094],[0134],[0148].  
With respect to claim 55, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose a second excitation light source positioned to uniformly illuminate the target surface with excitation light during imaging, wherein the first excitation light source is configured to emit excitation light having a first wavelength and the second excitation light source is configured to emit excitation light having a second wavelength different from the first wavelength [0062]-[0063].

With respect to claim 56, Boyden et al disclose a method for acquiring data regarding a wound in tissue (“detecting …microbial and/or pathological contamination or cancer cells, for example, in lesions, optionally wounds or surgical incisions” [0042]), comprising: 
illuminating a wound with excitation light comprising at least one wavelength or wavelength band causing at least one biomarker in the illuminated wound to fluoresce (“device emits electromagnetic energy at wavelengths sufficient to induce fluorescence of reagents applied to the wound to selectively detect pathogens, such as, for example, a chemical dye or an antibody or aptamer conjugated to a fluorescent tag.” [0167]); 

collecting bacterial autofluorescence data and/or bacterial fluorescence data (“detects the autofluorescence, collects and processes the data” [0148]) regarding the wound with an optical sensor configured to detect the filtered signals (“Spectral imaging … accomplished, for example, using rotating interference filters, the Fabry-Perot interferometer, liquid crystal tunable filters (LCTF)…The reflected light from the potentially cancerous pigmented tissue is collected at specific wavelengths [0192]); 
collecting thermal image data regarding the wound with a thermal sensor (“sensors may include, but are not limited to, electromagnetic energy detectors 121 [e.g. optical energy such as near IR, UV, visual],…temperature sensors 128, and/or electrical sensors 129. One or more sensors may be configured to measure various parameters” [0083]; “apparatus 100 and/or 500 and/or devices 200, 300, and/or 400 may be configured to detect a condition of interest including, but not limited to, a temperature” [0090], also see [0117], [0131], [0141]); 
receiving the collected bacterial autofluorescence data and/or bacterial fluorescence data at a processor (“The control circuitry 130 may include at least one of pathogens may be detected at the site of incision based on autofluorescence induced, for example, by electromagnetic energy. Naturally occurring autofluorescence in bacteria, for example, is derived from biomolecules containing fluorophores, such as porphyrins, amino acids tryptophan, tyrosine, and phenylalanine, and the coenzymes NADP, NADPH, and flavins” [0149]; “Autofluorescence of endogenous porphyrins may also be used to detect bacteria… Bacteria may also be detected using fluorescence lifetimes measured at 430, 487, and 514 nm after selective excitation at 340, 405, and 430 nm” [0151]; “Pathogens may include bacteria, fungi and/or viruses. The device detects the autofluorescence or reagent-induced fluorescence associated with the pathogens and in real time automatically” [0176]; “The electromagnetic energy 2029 emitted from the optical energy source 2024 may pass through a filter 2025 that allows for emission of specific wavelengths appropriate for inducing autofluorescence of pathogens” [0236]).
Boyden also teaches an optical sensor configured to detect the filtered signals for wound tissue (“Embodiments of one or more apparatus 100 and/or 500 and/or devices 200, 300, and/or 400 may be configured for use in one or more lesions, lumens, and/or internal locations of an organism. In illustrative embodiments, one or more apparatus 100, in part or in whole, is optionally a handheld device configured for 
Boyden does not specifically note selecting a first band-pass filter of a plurality of band-pass filters of a spectral filtering mechanism.
However, in the same field of endeavor, Panasyuk teaches hyperspectral imaging system which demonstrates changes in tissue oxygen delivery, extraction and saturation for performing real-time or near real-time assessment and monitoring of hemorrhagic, hypovolemic, cardiogenic, neurogenic, septic or burn shock (abst). The spectral separator is a visible- or near-infrared-wavelength, liquid-crystal tunable filter (LCTF) and fitted to the front of the camera lens [0015]. Acousto-optic tunable filter (AOTF) is fitted between the lens and the camera or in front of the lens. Wavelength selection occurs by changing the frequency of the acoustical wave via computer controlled driver. Depending on the desired optical design, an additional lens can be used between the camera and AOTF [0016]. The spectral separator is a liquid crystal tunable filter (LCTF). The LCTF 42 is a programmable filter that sequentially provides light from selected wavelength bands with small (for example, 7-10 nm) bandwidth from the light collected from the sample. The second-stage optic 44 receives the narrow band of light passing through the spectral separator and focuses the light onto the image sensor 46 [0113].


With respect to claims 59, above proposed combination teaches all the claim limitations. Specifically, Boyden discloses a spectral filtering mechanism configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to bacterial autofluorescence and/or bacterial fluorescence (“Spectral imaging … accomplished, for example, using rotating interference filters, the Fabry-Perot interferometer, liquid crystal tunable filters (LCTF)” [0192]). 

With respect to claim 61, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose that the first excitation light source is configured to emit excitation light having a wavelength of 405 nm ± 10 nm [0063].  
With respect to claim 62, above proposed combination teaches all the claim limitations. Specifically, Boyden et al disclose the excitation light source, the spectral filtering mechanism, and the optical sensor are positioned in or on a portable, handheld housing, and further comprising, prior to illuminating the wound, determining a distance of the handheld housing from the wound with a rangefinder (“apparatus and/or devices handheld” [0013]; [0192], “determining one or more of the direction, the distance, the tissue depth” [0095]),

With respect to claim 66 and 69, Boyden teaches all the limitations of the claims except for outputting an antibiotic treatment for the wound based on the bacterial fluorescent signature.
However, in the same field of endeavor, Panasyuk teaches hyperspectral technology more widely offers the capability for relating local information to systemic pathophysiology in the setting of infection By distinguishing between classes of infectious organisms, MHSI can assist in determining the initial choice of antibiotic regimens [0076].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Boyden with outputting an antibiotic treatment for the wound as taught by Panasyuk because would benefit greatly from a device which could detect spreading or systemic sequelae of infection at an early stage (Panasyuk [0076]).

With respect to claims 70-72, Boyden discloses bacterial species based on the bacterial fluorescent signature [0151], [0162], [0169], [0194], [0212].
With respect to claim 73, Boyden discloses illuminating the wound (see figs. 26-31) where the reducing the ambient light is within the operators choice as to adjust it by bring the device closer to the tissue which would block the amount of ambient light being shed on the tissue.

Claims 2-8, 10, 12, 54, 60, 63 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyden in view of Panasyuk as applied to claims 1, 46 and 56 above, and further in view of Ortiz et al (US 20090118600, May 7, 2009), (hereinafter “Ortiz”).
With respect to claims 63 and 67, Boyden in view of Panasyuk discloses all the limitations except for the output data including wound size.
However, in the same field of endeavor, Ortiz teaches analysis of dermatological aspects of a human body. The system has three image sensors visible light sensors, ultraviolet (UV) light sensors, infrared (IR) sensors (abst). The systems and methods are suitable for non-invasive calculation of skin wound or burn size, shape, and depth, visualizations before and after cosmetic surgery, calculation of skin area affected by psoriasis or acne lesion counts, for following the effectiveness of certain drugs on skin disease [0008]. A single system 10 may be configured to handle multiple skin features including, but not limited to, lesions, melanomas, wound size and shape, aging, burns, psoriasis, acne, forensic data, and the like [0076].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Boyden with output data including wound size as taught by Ortiz because it would help provide systems are readily scalable and adaptable to be used in a variety of locations and settings. It also eliminates the need to have images produced by professional photographers remote from the physician or medical professional's office (see [0009] of Ortiz).

With respect to claim 3, Boyden et al disclose that the spectral filtering mechanism is further configured to permit passage of optical signals responsive to illumination of the wound and having a wavelength corresponding to tissue autofluorescence and wherein the at least one representation comprises at least one fluorescent representation of bacteria and tissue components present in the wound ([0087]-[0089], [0228]-[0231]).  
With respect to claim 4, Boyden et al disclose that the processor is configured to analyze the at least one fluorescent representation in order to recognize, classify, and/or quantify various components of the wound, based on the received signals or the output representation ([0087]-[0089],[0228]-[0231]).  
Further, Ortiz also teaches analysis of dermatological aspects of a human body. The system has three image sensors visible light sensors, ultraviolet (UV) light sensors, infrared (IR) sensors (abst). The systems and methods are suitable for non-invasive calculation of skin wound or burn size, shape, and depth, visualizations before and after cosmetic surgery, calculation of skin area affected by psoriasis or acne lesion counts, for following the effectiveness of certain drugs on skin disease [0008]. A single system 10 may be configured to handle multiple skin features including, but not limited to, lesions, melanomas, wound size and shape, aging, burns, psoriasis, acne, forensic data, and the like [0076].

With respect to claim 6, Boyden et al disclose the use of a temperature sensor.  
It is a well-known expedient in the art to provide temperature sensors that produce thermal images of tissue.  Therefore, it would have been obvious to one skilled in the art to have modified Boyden et al such that the temperature sensor is used to produce a thermal image.  Such a modification involves the substitution of one known type of temperature sensor for another to yield predictable results.  
Further, Ortiz also teaches imaging with infrared (IR) sensors [i.e. temperature image] has an effective normalized focal length provide a single relatively high resolution image of the skin surface of the body. Geometric mapping data is optionally generated for the high resolution image to provide three dimensional coordinate data corresponding to the imaged skin surface [0006].
With respect to claim 7, Boyden et al disclose the use of a light source at various wavelengths.  In the absence of any showing of criticality or unexpected results, the use of white light merely involves the selection of a known light source in medical imaging to yield predictable results.  

Further, Ortiz also teaches similar limitations such as system has three image sensors visible light sensors [white light imaging], ultraviolet (UV) light sensors, infrared (IR) sensors [for temperature imaging] (abst). The systems and methods are suitable for non-invasive calculation of skin wound or burn size, shape, and depth, visualizations before and after cosmetic surgery, calculation of skin area affected by psoriasis or acne lesion counts, for following the effectiveness of certain drugs on skin disease [0008]. A single system 10 may be configured to handle multiple skin features including, but not limited to, lesions, melanomas, wound size and shape, aging, burns, psoriasis, acne, forensic data, and the like [0076]. Imaging with infrared (IR) sensors [i.e. temperature image] has an effective normalized focal length provide a single relatively high resolution image of the skin surface of the body. Geometric mapping data is optionally generated for the high resolution image to provide three dimensional coordinate data corresponding to the imaged skin surface [0006].

With respect to claim 10, Boyden et al disclose that the processor is configured to identify wound infection ([0167]-[0168]).  
With respect to claim 12, the fluorescence data indicative of infection disclosed by Boyden et al would inherently include wound infection data.  
Further, Ortiz also teaches similar limitations such as system has three image sensors visible light sensors [white light imaging], ultraviolet (UV) light sensors, infrared wound or burn size, shape, and depth, visualizations before and after cosmetic surgery, calculation of skin area affected by psoriasis or acne lesion counts, for following the effectiveness of certain drugs on skin disease [0008]. A single system 10 may be configured to handle multiple skin features including, but not limited to, lesions, melanomas, wound size and shape, aging, burns, psoriasis, acne, forensic data, and the like [0076]. Imaging with infrared (IR) sensors [i.e. temperature image] has an effective normalized focal length provide a single relatively high resolution image of the skin surface of the body. Geometric mapping data is optionally generated for the high resolution image to provide three dimensional coordinate data corresponding to the imaged skin surface [0006].

Claims 11, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyden in view of Panasyuk and Ortiz as applied to claims 1 and 56, and further in view of Smith et al (US 5588428, December 31, 1996), (hereinafter “Smith”).
With respect to claim 11, 57 and 58, Boyden teaches all the limitations of the claims except for correlating data with wound infection.
However, in the same field of endeavor, Smith teaches for medical applications a method and apparatus for quantitative measurement of volume and surface texture analysis utilizing a non-contact laser, particularly useful for analysis and monitoring of skin wounds or other skin surfaces non-invasively (Col. 1 lines 10-17).

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Boyden in view of Ortiz with correlating data with wound infection as taught by Smith because these are desirable in plastic surgery or other surgical reconstructions or treatment of hypertrophic scarring, and this provides quantitative analysis (col. 2 lines 40-55 of Smith).
 
Claims 64, 65 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyden in view of Panasyuk as applied to above claims and further in view of Sendai (US 20020105505, cited in the IDS, August 8, 2002), (hereinafter “Sendai”).
With respect to claim 64, 65 and 68, Boyden teaches all the limitations of the claims except for look-up table.
However, in the same field of endeavor, Sendai teaches a fluorescent-light image having two different wavelength bands of fluorescent-light is obtained, based on the strength of the fluorescent light emitted from a target area irradiated by stimulating-light 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Boyden with look-up table as taught by Sendai because it would help to reduce the uncertainty and itinerant precariousness in diagnosis due to the circumstances (Sendai [0008]).

Response to Arguments
Applicant’s arguments have been carefully considered but they are found moot because the new ground of rejection that the arguments do not rely on new reference applied or the new combination of the references for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SERKAN AKAR/Primary Examiner, Art Unit 3793